MEMORANDUM ***
J2F Productions, Inc., contends that the district court abused its discretion in refusing to award it attorneys fees as sanctions pursuant to 28 U.S.C. § 1927 or the court’s inherent powers. We disagree. The district court found that Sarrow’s attorneys acted neither recklessly nor in bad faith. The record does not support a conclusion that this was clear error. See Cline v. Indus. Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1236 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.